— In proceedings pursuant to RPAPL article 7 to review real property assessments, the appeals are from three orders of the Supreme Court, Suffolk County (Cromarty, J.), each entered February 26, 1990, which denied the appellants’ motions to dismiss each of the proceedings.
Ordered that the orders are affirmed, with one bill of costs.
Although RPTL 708 (1) mandates personal service of a petition commencing a proceeding to review a real property assessment, we agree with the Supreme Court that, under the circumstances of this case, service of the petitions by mail was not jurisdictionally fatal, as the Village waived its right to personal service (see, Matter of Rizika v Board of Assessors, 62 Misc 2d 774; see also, Allen v Board of Assessors, 57 AD2d 1036). Moreover, under the facts here, the Village should be estopped from raising the defense of lack of personal jurisdiction. Sullivan, J. P., Lawrence, Rosenblatt and O’Brien, JJ., concur.